 



Exhibit 10.1
HearUSA, INC.
CONVERTIBLE SUBORDINATED NOTES
CONVERSION AGREEMENT
     THIS CONVERSION AGREEMENT is made as of the 9th day of April, 2007
(“Agreement”) by and among HEARUSA, INC., a Delaware corporation (the “Company”)
and persons named on the signature page hereto who were investors in the
Company’s December 2003 private placement pursuant to that Purchase Agreement
dated as of December 18, 2003 (the “2003 Purchase Agreement”) (each a
“Purchaser” and collectively the “Purchasers”).
Recitals
     Pursuant to the 2003 Purchase Agreement, the Purchasers purchased and the
Company sold Units, each Unit consisting of (i) $500,000 in principal amount of
the Company’s 2003 Convertible Subordinated Notes due November 2008 (the
“Notes”), which Notes are convertible into shares of common stock of the
Company, par value $0.10 per share (the “Common Stock”), and (ii) a warrant
(“Warrant”) to purchase an aggregate of 142,850 shares of Common Stock;
     The persons who are executing this Agreement constitute all but one of the
purchasers under the Purchase Agreement, that person having purchased one Unit
(the “Non-Participating Purchaser”);
     The parties hereto desire to facilitate the immediate conversion of the
Notes and exercise of the related Warrants irrespective of the lack of
participation in this transaction by the Non-Participating Purchaser;
     NOW THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
     1.      Warrant Exercise Price. Effective on the Closing Date (defined
below), and subject to all transactions contemplated by this Agreement being
consummated as provided for in this Agreement, the exercise price of the
Warrants (the “Warrant Price”) held by the Purchasers shall be reduced from
$1.75 per share to $0.70 per share. The parties hereto expressly agree that,
notwithstanding any prior agreement to the contrary, and specifically
notwithstanding Section 3(c) of the Notes and paragraph 9(a) of the Warrant,
this reduction in the Warrant Price shall not be deemed to be an event giving
rise to any further adjustment to the Warrant Price or an adjustment to the
conversion price of the Notes held by the Purchasers. The Purchasers acknowledge
that the warrant exercise price of the Non-Participating Purchaser and the
holders of finder warrants issued in connection with the 2003 transaction shall
by operation of the terms of the Warrant be reduced to $0.70 per share.

 



--------------------------------------------------------------------------------



 



     2.      Elimination of Warrant Cashless Exercise Feature. Effective on the
Closing Date (defined below), and subject to all transactions contemplated by
this Agreement being consummated as provided for in this Agreement, the parties
agree that the Warrants held by the Purchasers may be exercised only for cash
and paragraph 3(c) of the Warrants shall be of no force and effect.
     3.      Closing. On March 26, 2007, or such other date to be determined by
the parties (the “Closing Date”), at the offices of Bryan Cave LLP, 700 13th
Street, N.W., Washington DC 20005, the following events will occur (the
“Closing”):
(a)      Pre-payment of Note. The Company shall pay to the Purchasers in cash an
aggregate amount of $409,314 in principal on the Notes, plus accrued and unpaid
interest up to the date of prepayment, to each Purchaser on a pro rata basis,
and shall pay to the Non-Participating Purchaser principal and interest totaling
$375,000, such that the total principal amount outstanding on all Notes on the
Closing Date will not exceed $5,500,000. Attached as Schedule 1 is the cash
payment amount payable to each of the Purchasers and to the Non-Participating
Purchaser pursuant to this paragraph 3(a). Each of the Purchasers waives its
right to receive additional principal payments as a result of the principal
pre-payment to the Non-Participating Purchaser.
(b)      Conversion of Notes. Each Purchaser, severally, shall convert all
outstanding principal amounts under its Note into Common Stock by delivering to
the Company a fully executed notice of conversion (using the form of notice
attached to the Note) (“Conversion Notice”) and each such Note shall be
converted into such number of fully paid, validly issued and non-assessable
shares of Common Stock as determined by dividing the outstanding Principal
Amount being converted by the Conversion Price of $1.75. Attached as Schedule 2
is the Note conversion schedule setting forth the name of each Purchaser and the
number of shares of Common Stock into which its Note shall be converted pursuant
to the provisions of this Agreement. At the Closing, the Company shall deliver
to each of the Purchasers a certificate or certificates, free of restrictive
legend, representing the number of shares of Common Stock being acquired upon
the conversion of the Note (“Note Shares”).
(c)      Exercise of Options. Each Purchaser, severally, shall exercise all of
its Warrants into Common Stock by delivering to the Company a fully executed
Warrant exercise notice (using the form of notice attached to the Warrant) and
payment in full of the Warrant Price (which for the purposes of this Agreement
shall be $0.70 multiplied by the number of shares subject to such Warrant).
Attached as Schedule 3 is the Warrant exercise schedule setting forth the name
of each Purchaser, the amount of such Purchaser’s Warrant Price and the number
of shares of Common Stock such Purchaser will purchase upon exercise of its
Warrant (“Warrant Shares”). At the Closing, the Company shall deliver to each of
the Purchasers a certificate or certificates, free of restrictive legend,
representing the Warrant Shares purchased by such Purchaser.
All actions at the Closing and all transactions occurring at the Closing shall
be deemed to take place simultaneously and no transactions shall be deemed to
have been completed or any document delivered until all such transactions have
been completed and all required documents delivered.

- 2 -



--------------------------------------------------------------------------------



 



     4.      Conditions to Closing. The respective obligations of the Company
and the Purchasers to effect the Closing shall be subject to the satisfaction,
at or prior to the Closing Date, of the following conditions, any of which may
be waived, in writing, by mutual written instrument of the Purchasers and the
Company:
(a)      AMEX Listing Application. The Company will have obtained approval of
the American Stock Exchange, if required, for an amendment to the original
additional listing application covering the Note Shares and the Warrant Shares
to reflect this Agreement;
(b)      Prospectus Supplement. If required or if requested by the Purchasers in
writing, the Company shall generate and cause to be filed with the Securities
and Exchange Commission a 424(b) prospectus supplement to the current base
prospectus of that Form S-3 registration statement (Registration No. 333-115399)
covering resales of the Common Stock underlying the Notes and Warrants.
(c)      Satisfactory Deliveries. Each of the agreements, instruments and other
documents to be delivered by the Company and by the Purchasers as set forth
above shall be in a form and substance reasonably satisfactory to the Company
and the Purchasers.
(d)      Purchaser Investment Representations. The representations and
warranties of the Purchasers in this Agreement shall be true and correct in all
material respects on and as of the Closing Date.
     5.      Representations of the Purchasers. Each of the Purchasers hereby
severally, and not jointly, represents and warrants to the Company that:
(a)      Purchase for Own Account. The Note Shares and the Warrant Shares are
being acquired by the Purchaser for its own account, not as nominee or agent,
and not with a view to the resale or distribution of any part thereof and the
Purchaser has no present intention of selling, granting any participation in or
otherwise distributing the same.
(b)      Investment Experience. The Purchaser acknowledges that it can bear the
economic risk and complete loss of its investment in the shares and has such
knowledge and experience in financial or business matters and in private
placement transactions of companies similar to the Company so that it is capable
of evaluating the merits and risks of the purchases contemplated by this
Agreement.
(c)      Accredited Investor. The Purchaser is an “accredited investor” as
defined in Rule 501(a) of Regulation D, as amended, under the Securities Act of
1933, as amended (the “1933 Act”).
(d)      Disclosure of Information. The Purchaser has had the opportunity to ask
questions and receive answers from the Company relating to this purchase and has
received documents and other information from the Company regarding the Company
and its business and financial condition.

- 3 -



--------------------------------------------------------------------------------



 



     6.      Miscellaneous.
(a)      Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.
(b)      Successors and Assigns. This Agreement may not be assigned by the
Company or any of the Purchasers without the prior written consent of the
Company, in the case of an assignment by a Purchaser, or of all of the
Purchasers, in the case of an assignment by the Company. The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in the Purchase Agreement.
(c)      Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
(d)      Expenses. The parties hereto shall bear their own costs and expenses in
connection herewith.
(e)      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
(f)      Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
(g)      Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereof with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter hereof, provided however that the parties
expressly acknowledge and agree that the foregoing in no way alters or
supersedes the terms and conditions of that Confidentiality Agreement executed
by and between the Company and each of the Purchasers.
(h)      Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements contained herein.

- 4 -



--------------------------------------------------------------------------------



 



(i)      Purchasers Not a Group. Nothing contained herein or in any other
document contemplated hereby, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute any of the Purchasers as a
partnership, an association, a joint venture or any other kind of entity or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated hereby
or thereby. Each Purchaser confirms that it has independently participated in
the negotiation of the transaction contemplated hereby with the advice of its
own counsel or advisors. Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of any other document contemplated hereby,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.
[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGES FOLLOW.]

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

          The Company:
HEARUSA, INC.
      By:         Name:           Title:            

     
The Purchasers:
   
 
   
 
   
Alexandra Global Master Fund
By:

  Atlas Capital Master Fund, L.P.
By:

 
   
 
   
Atlas Capital (Q.P.), L.P.
By:
  Kennebec Resources, Inc.
By:
 
   
 
   
Micro Capital Fund Ltd.
By:
  Micro Capital Fund L.P.
By:
 
   
 
   
Selz Family 1997 Trust
By:
  Selz Capital LLC
By:
 
   
 
   
Sherleigh and Associates, Inc. Profit Sharing Plan

  Siar Capital
By:
By:
   

- 6 -



--------------------------------------------------------------------------------



 



Schedule 1

                                              Original     Balance On    
Payment On     Payment to     Balance       Note     Closing Date     Closing
Date     Flyline        
Alexandra Global Master Fund
  $ 1,000,000.00     $ 833,333.33     $ 58,473.47             $ 774,859.87  
 
                                  $ —  
Atlas Capital Master Fund, L.P.
  $ 1,500,000.00     $ 1,250,000.00     $ 87,710.20             $ 1,162,289.80  
 
                                  $ —  
Atlas Capital (Q.P.), L.P.
  $ 500,000.00     $ 416,666.67     $ 29,236.73             $ 387,429.93  
 
                                  $ —  
Flyline Holdings, Ltd.
  $ 500,000.00     $ 416,666.67     $ —     $ 375,000     $ 41,666.67  
 
                                  $ —  
Kennebec Resources Inc.
  $ 500,000.00     $ 416,666.67     $ 29,236.73             $ 387,429.93  
 
                                  $ —  
Micro Capital Fund Ltd
  $ 150,000.00     $ 125,000.00     $ 8,771.02             $ 116,228.98  
 
                                  $ —  
Micro Capital Fund L.P.
  $ 350,000.00     $ 291,666.67     $ 20,465.71             $ 271,200.95  
 
                                  $ —  
Selz Family 1997 Trust, Selz Capital LLC
  $ 1,000,000.00     $ 833,333.33     $ 58,473.47             $ 774,859.87  
 
                                  $ —  
Sherleigh and Associates, Inc., Profit Sharing Plan
  $ 1,000,000.00     $ 833,333.33     $ 58,473.47             $ 774,859.87  
 
                                  $ —  
Siar Capital / Jack Silver
  $ 1,000,000.00     $ 833,333.33     $ 58,473.47             $ 774,859.87      
 
 
                                       
Total
  $ 7,500,000.00     $ 6,250,000.00     $ 409,314.27     $ 375,000.00     $
5,465,685.73        

 



--------------------------------------------------------------------------------



 



Schedule 2

                              Balance To     Number of     Number of       Be
Converted     Shares to Issue     Shares Remaining             (conversion @
1.75)     (not converted @ 0.70)  
Alexandra Global Master Fund
  $ 774,859.87       442,777       —  
 
                       
Atlas Capital Master Fund, L.P.
  $ 1,162,289.80       664,166       —  
 
                       
Atlas Capital (Q.P.), L.P.
  $ 387,429.93       221,389       —  
 
                       
Flyline Holdings, Ltd.
  $ 41,666.67       —       59,524  
 
                       
Kennebec Resources Inc.
  $ 387,429.93       221,389       —  
 
                       
Micro Capital Fund Ltd
  $ 116,228.98       66,417       —  
 
                       
Micro Capital Fund L.P.
  $ 271,200.95       154,972       —  
 
                       
Selz Family 1997 Trust, Selz Capital LLC
  $ 774,859.87       442,777       —  
 
                       
Sherleigh and Associates, Inc., Profit Sharing Plan
  $ 774,859.87       442,777       —  
 
                       
Siar Capital / Jack Silver
  $ 774,859.87       442,777       —        
 
                       
Total
  $ 5,465,685.73       3,099,439.47       59,524        

- 2 -



--------------------------------------------------------------------------------



 



Schedule 3

                      Payment     Number of       To Exercise     Warrants  
Alexandra Global Master Fund
  $ 199,990     $ 285,700  
 
               
Atlas Capital Master Fund, L.P.
  $ 299,985     $ 428,550  
 
               
Atlas Capital (Q.P.), L.P.
  $ 99,995     $ 142,850  
 
          $ —  
Flyline Holdings, Ltd.
  $ —     $ 142,850  
 
               
Kennebec Resources Inc.
  $ 99,995     $ 142,850  
 
               
Micro Capital Fund Ltd
  $ 29,999     $ 42,855  
 
               
Micro Capital Fund L.P.
  $ 69,997     $ 99,995  
 
               
Selz Family 1997 Trust, Selz Capital LLC
  $ 199,990     $ 285,700  
 
               
Sherleigh and Associates, Inc., Profit Sharing Plan
  $ 199,990     $ 285,700  
 
               
Siar Capital / Jack Silver
  $ 199,990     $ 285,700        
 
               
Total Notes Warrants
  $ 1,399,930     $ 2,142,750  
 
               
Finder warrants
  $ —     $ 118,000  
 
               
Jack Silver consulting warrants
  $ 350,000     $ 500,000        
 
               
 
  $ 1,749,930     $ 2,760,750        

- 3 -